





Exhibit 10
HARRIS CORPORATION
2015 EQUITY INCENTIVE PLAN
RESTRICTED UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF AUGUST 24, 2017)
(Executive Officers)




1.    Restricted Unit Award - Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2015 Equity Incentive Plan (as may be
amended from time to time, the “Plan”) and upon the terms and conditions set
forth herein (these “Terms and Conditions”), Harris Corporation (the
“Corporation”) has granted to the employee receiving these Terms and Conditions
(the “Employee”) a Restricted Unit Award (the “Award”) of such number of
restricted units as set forth in the Award Notice (as defined below) from the
Corporation to the Employee (such units, as may be adjusted in accordance with
Section 1(c) of these Terms and Conditions, the “Restricted Units”). At all
times, each Restricted Unit shall be equal in value to one share of common
stock, $1.00 par value per share (the “Common Stock”), of the Corporation (a
“Share”). Such Award, which is intended to be a Qualified Performance Based
Award, is subject to the following Terms and Conditions (these Terms and
Conditions, together with the Corporation’s letter or notice to the Employee
specifying the Restricted Units subject to the Award, the Restriction Period,
the form of payment of the Award and certain other terms (the “Award Notice”)
and the Statement of Performance Goals (as defined below) related thereto, are
referred to as the “Agreement”).


(a)    Restriction Period; Performance Condition. For purposes of this
Agreement, the Restriction Period is the period beginning on the grant date and
ending as set forth in the Award Notice (the “Restriction Period”). The Board
Committee may, in accordance with the Plan and to the extent permitted by
Section 409A of the Code (if applicable), accelerate the expiration of the
Restriction Period as to some or all of the Restricted Units at any time, which
may cause the Award not to be a Qualified Performance Based Award. As set forth
in Section 3, the Award includes a performance condition (the “Performance
Condition”) such that vesting and payout rights are contingent upon attainment
during the performance period (the “Performance Period”) of the performance
objective(s) set forth in the Award Notice or Statement of Performance Goals
(however designated) delivered or made available to the Employee at the time of
the Award (the “Statement of Performance Goals”). The Board, the Board
Committee, or its designee shall make the final determination as to whether the
Performance Condition has been satisfied as soon as administratively practicable
following the expiration of the Performance Period, but in no event later than
the 15th day of the third month following the expiration of the Performance
Period.


(b)    Payout of Award. Provided the Board, the Board Committee, or its designee
has made the final determination that the Performance Condition has been
satisfied and the Award otherwise has not previously been forfeited, as soon as
administratively practicable following the expiration of the Restriction Period,
but in no event later than sixty (60) days following the expiration of the
Restriction Period, (i) if the Award Notice specifies that the Restricted Units
are to be paid in Shares, the Corporation shall issue to the Employee in a
single payment the number of Shares underlying the Restricted Units to which the
Employee is entitled; or (ii) if the Award Notice specifies that the Restricted
Units are to be paid in cash, the Corporation shall pay to the Employee a single
lump sum cash payment equal to the Fair Market Value (as of the date of the
expiration of the Restriction Period) of the number of Shares underlying the
Restricted Units to which the Employee is entitled. If the Award is to be paid
in Shares, upon payout the Corporation shall at its option, cause such Shares as
to which the Employee is entitled pursuant hereto: (i) to be released without
restriction on transfer by delivery to the custody of the Employee of a stock
certificate in the name of the Employee or





--------------------------------------------------------------------------------





his or her designee or (ii) to be credited without restriction on transfer to a
book-entry account for the benefit of the Employee or his or her designee
maintained by the Corporation’s stock transfer agent or its designee.


(c)    Rights During Restriction Period; Dividend Equivalents.
(i)    During the Restriction Period, the Employee shall not have any rights as
a shareholder with respect to the Shares underlying the Restricted Units.
(ii)    If, at any time during the Restriction Period, the Corporation pays a
dividend or makes other distributions on the Common Stock, (A) if the Award
Notice specifies that the Restricted Units are to be paid in Shares, then on or
about the date the Restricted Units are paid in Shares and the Corporation
issues to the Employee the Shares underlying the Restricted Units to which the
Employee is entitled, the Corporation shall pay to the Employee the dividends or
other distributions paid or payable during the Restriction Period on the number
of Shares underlying the Restricted Units to which the Employee is entitled, or
(B) if the Award Notice specifies that the Restricted Units are to be paid in
cash, then on or about the date the Restricted Units are paid in cash to the
Employee, the Corporation shall pay to the Employee the dividends or other
distributions paid or payable during the Restriction Period on the number of
Shares underlying the Restricted Units to which the Employee is entitled. No
such dividends or other distributions will be paid in respect of Restricted
Units that are forfeited or cancelled. No interest shall be paid on any such
dividends or distributions. If any such dividend or other distribution is paid
in securities of the Corporation (including Shares), such dividend equivalents
in respect of such securities relating to the Restricted Units shall be subject
to the same restrictions and conditions as the Restricted Units in respect of
which such dividend equivalents were paid and shall be paid to the Employee in
the manner and at the time the Restricted Units are paid.
(iii)    If the number of outstanding shares of Common Stock is changed as a
result of a stock dividend, stock split or the like, without additional
consideration to the Corporation, the Restricted Units subject to the Award
shall be adjusted to correspond to the change in the Corporation’s outstanding
shares of Common Stock. If the Award Notice specifies that the Restricted Units
are to be paid in Shares, upon the expiration of the Restriction Period and
payout of the Award, the Employee may exercise voting rights and shall be
entitled to receive dividends and other distributions with respect to the number
of Shares to which the Employee is entitled pursuant hereto.


2.    Prohibition Against Transfer. Until the expiration of the Restriction
Period and payout of the Award, the Award, the Restricted Units subject to the
Award, any interest in the Shares (in the case of a payout to be made in Shares
as specified in the Award Notice) or cash to be paid, as applicable, related
thereto, and the rights granted under these Terms and Conditions and the
Agreement are not transferable except by will or by the laws of descent and
distribution in the event of the Employee’s death, in accordance with these
Terms and Conditions. Without limiting the generality of the foregoing, except
as aforesaid, until the expiration of the Restriction Period and payout of the
Award, the Award, the Restricted Units subject to the Award, any interest in the
Shares (in the case of a payout to be made in Shares as specified in the Award
Notice) or cash to be paid, as applicable, related thereto, and the rights
granted under these Terms and Conditions and the Agreement may not be sold,
exchanged, assigned, transferred, pledged, hypothecated, encumbered or otherwise
disposed of, shall not be assignable by operation of law, and shall not be
subject to execution, attachment, charge, alienation or similar process. Any
attempt to effect any of the foregoing shall be null and void and without
effect.


3.    Forfeiture; Performance Condition; Termination of Employment.


(a)    Except in the event of a Change in Control covered by Section 4 herein,
it shall be a





--------------------------------------------------------------------------------





condition to the vesting of Restricted Units and the payment of Shares or cash
following the expiration of the Restriction Period that the Performance
Condition shall have been satisfied and that the Employee shall have remained
continuously in the employ of the Corporation for a minimum of one year from the
grant date (the “Minimum Vesting Period”), and in the event that either the
Performance Condition or the Minimum Vesting Period is not satisfied, the Award
and any Restricted Units or right to payment of Shares or cash shall be
immediately forfeited as of the earlier of the end of the Performance Period in
the case of the Performance Condition not having been satisfied or the
Employee’s termination of employment with the Corporation in the case of the
Minimum Vesting Period not having been satisfied. Except in the event of the
death or permanent disability (as determined by the Corporation) of the Employee
covered in Section 3(b) herein or a Change in Control covered in Section 4
herein or as otherwise provided in the Award Notice, if the Employee ceases to
be an employee of the Corporation following satisfaction of the Minimum Vesting
Period but prior to the expiration of the Restriction Period:


(i)    for any reason other than (x) retirement after age 55 with ten or more
years of full-time service or (y) involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Restricted Units
subject to the Award shall be automatically forfeited upon such termination of
employment (irrespective of the Performance Condition having been or becoming
satisfied); or


(ii)    due to (x) retirement after age 55 with ten or more years of full-time
service or (y) involuntary termination of employment of the Employee by the
Corporation other than for Misconduct, then, subject to the Performance
Condition having been or becoming satisfied, the Employee shall be vested in,
and entitled to receive a payout in respect of, a pro-rata portion of the
Restricted Units subject to the Award, and the remaining portion of the
Restricted Units subject to the Award shall be automatically forfeited as of the
date of such retirement or termination of employment. Such pro-rata portion
shall be measured by a fraction, of which the numerator is the number of days of
the Restriction Period during which the Employee’s employment continued, and the
denominator is the number of days of the Restriction Period. The Restriction
Period shall immediately expire with respect to such pro-rata portion that is
vested pursuant to the provisions of this Section 3(a)(ii), if any, and the
payout in respect of such pro-rata portion shall be made in the form specified
in Section 1(b) as soon as administratively practicable following such immediate
expiration of the Restriction Period, but in no event later than sixty (60) days
following such immediate expiration of the Restriction Period; provided,
however, that if the final determination as to whether the Performance Condition
has been satisfied has not occurred as of the date of such retirement or
termination of employment, then such vesting and immediate expiration of the
Restriction Period shall occur only upon the final determination that the
Performance Condition has been satisfied (or such earlier time as required by
Section 409A of the Code) and the timing of the resulting payout shall be made
based thereon and relative thereto; provided further, however, that if the Award
is subject to Section 409A of the Code, and if the Employee is a Specified
Employee (within the meaning of the Corporation’s Specified Employee Policy for
409A Arrangements) as of the date the Employee ceases to be an employee of the
Corporation, then such payout shall be delayed until and made during the seventh
calendar month following the calendar month during which the Employee ceased to
be an employee of the Corporation (or, if earlier, the calendar month following
the calendar month of the Employee’s death), but in any event, subject to the
first proviso of this Section 3(a)(ii). “Misconduct” shall mean deliberate,
willful or gross misconduct, as determined by the Corporation.


(b)    If the Employee ceases to be an employee of the Corporation following
satisfaction of the Minimum Vesting Period but prior to the expiration of the
Restriction Period due to death or permanent disability (as determined by the
Corporation), then, subject to the Performance Condition having been or becoming
satisfied, the Employee’s heirs or beneficiaries or the Employee, as applicable,
shall be fully vested in, and entitled to receive a payout in respect of, the
total number of Restricted Units subject to the Award.





--------------------------------------------------------------------------------





In such event, the Restriction Period shall immediately expire, and the payout
in respect of the Restricted Units subject to the Award as of the date of the
Employee’s death or permanent disability (as determined by the Corporation), if
any, shall be made in the form specified in Section 1(b) as soon as
administratively practicable following such immediate expiration of the
Restriction Period, but in no event later than sixty (60) days following such
immediate expiration of the Restriction Period; provided, however, that if the
final determination as to whether the Performance Condition has been satisfied
has not occurred as of the date of the Employee’s death or permanent disability
(as determined by the Corporation), then such vesting and immediate expiration
of the Restriction Period shall occur only upon the final determination that the
Performance Condition has been satisfied (or such earlier time as required by
Section 409A of the Code) and the timing of the resulting payout shall be made
based thereon and relative thereto; provided further, however, that in the case
of the immediate expiration of the Restriction Period due to permanent
disability (as determined by the Corporation) pursuant to the provisions of this
Section 3(b), if the Employee is a Specified Employee (within the meaning of the
Corporation’s Specified Employee Policy for 409A Arrangements) as of the date he
or she ceases to be an employee of the Corporation, then such payout shall be
delayed until and made during the seventh calendar month following the calendar
month during which the Employee ceased to be an employee of the Corporation (or,
if earlier, the calendar month following the calendar month of the Employee’s
death), but in any event, subject to the first proviso of this Section 3(b).


4.    Change in Control. Upon a Change in Control that qualifies as a “change in
control event” within the meaning of Treasury Regulation §1.409A-3(i)(5), then
the Performance Condition shall automatically be waived and the Employee shall
be fully vested in, and entitled to receive a payout in respect of, the total
number of Restricted Units subject to the Award, the Restriction Period shall
immediately expire and the payout in respect of the Restricted Units subject to
the Award shall be made in the form specified in Section 1(b) as soon as
administratively practicable, but in no event later than sixty (60) days
following such Change in Control. In the event of a Change in Control that does
not qualify as a “change in control event” within the meaning of Treasury
Regulation §1.409A-3(i)(5), then the Performance Condition shall automatically
be waived and the Employee shall be fully vested in, and entitled to receive a
payout in respect of, the total number of Restricted Units subject to the Award;
provided, however, that such Restricted Units shall continue to be subject to
the Restriction Period until the expiration thereof, at which time the payout in
respect of the Restricted Units shall be made in the form and at the time
specified in Section 1(b), 3(a)(ii) or 3(b), as applicable (and deeming Section
3(a)(ii) to apply (but not requiring satisfaction of the Performance Condition)
in the event that the Employee ceases to be an employee of the Corporation prior
to the expiration of the Restriction Period for any reason other than death or
permanent disability (as determined by the Corporation)). For avoidance of
doubt, in the event of a Change in Control following the Employee’s termination
of employment but prior to the payout in respect of either a pro-rata portion of
the Restricted Units subject to the Award pursuant to the first proviso of
Section 3(a)(ii) or the total number of Restricted Units subject to the Award
pursuant to the first proviso of Section 3(b), then the final determination that
the Performance Condition has been satisfied, and the vesting and immediate
expiration of the Restriction Period pursuant to Section 3(a)(ii) or
Section 3(b), as applicable, in each case shall be deemed to have occurred as of
the date of such Change in Control.


5.    Protective Covenants. In consideration of, among other things, the grant
of the Award to the Employee, the Employee acknowledges and agrees, by
acceptance of the Award, to the following provisions:


(a)Non-Solicitation. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, individually or on behalf of any other employer or
any other business, person or entity: (i) recruit, induce, Solicit or attempt to
recruit, induce or Solicit any Individual Employed by the Corporation to
terminate, abandon or otherwise leave or discontinue employment with the
Corporation; or (ii) hire or cause or assist any Individual Employed by the
Corporation to





--------------------------------------------------------------------------------





become employed by or provide services to any other business, person or entity
whether as an employee, consultant, contractor or otherwise.


(b)Customer and Potential Customer Non-Interference. During the Protective
Covenant Period, the Employee shall not, directly or indirectly, individually or
(i) on behalf of any other employer or any other business, person or entity,
entice, induce, Solicit or attempt or participate in enticing, inducing or
Soliciting, any Customer or Potential Customer of the Corporation to cease or
reduce or refrain from doing business with the Corporation; or (ii) on behalf of
any Competitive Business, entice, induce, Solicit or attempt or participate in
enticing, inducing or Soliciting, or accept or attempt or participate in
accepting, business from any Customer or Potential Customer of the Covered
Unit(s).


(c)Non-Competition. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, as an employee, independent contractor, consultant,
officer, director, principal, lender or investor engage or otherwise participate
in any activities with, or provide services to, a Competitive Business, without
the prior written consent of the Senior Vice President, Human Resources or other
designated executive officer of the Corporation (which consent shall be at such
officer’s discretion to give or withhold). Nothing in this Section 5(c) shall
preclude the Employee from owning up to 1% of the equity in any publicly traded
company.


(d)No Disparagement or Detrimental Comments. During the Employee’s employment
with the Corporation and thereafter, the Employee shall not, directly or
indirectly, make or publish, or cause to be made or published, any statement,
observation or opinion, whether verbal or written, that criticizes, disparages,
defames or otherwise impugns or reasonably may be interpreted to criticize,
disparage, defame or impugn, the character, integrity or reputation of the
Corporation or its products, goods, systems or services, or its current or
former directors, officers, employees, agents, successors or assigns. Nothing in
this Section 5(d) is intended or should be construed to prevent the Employee
from providing truthful testimony or information to any person or entity as
required by law or fiduciary duties or as may be necessary in the performance of
the Employee’s duties in connection with the Employee’s employment with the
Corporation.


(e)Confidentiality. During the Employee’s employment with the Corporation and
thereafter, the Employee shall not use or disclose, except on behalf of the
Corporation and pursuant to and in compliance with its direction and policies,
any Confidential Information of (i) the Corporation or (ii) any third party
received by the Corporation which the Corporation is obligated to keep
confidential. This Section 5(e) will apply in addition to, and not in derogation
of, any other confidentiality or non‑disclosure agreement that may exist, now or
in the future, between the Employee and the Corporation.


(f)Consideration and Acknowledgment. The Employee acknowledges and agrees to
each of the following: (i) the Employee’s acceptance of the Award and
participation in the Plan is voluntary; (ii) the benefits and rights provided by
the Agreement and Plan are wholly discretionary and, although provided by the
Corporation, do not constitute regular or periodic payments; (iii) the benefits
and compensation provided under the Agreement are in addition to the benefits
and compensation that otherwise are or would be available to the Employee in
connection with the Employee’s employment with the Corporation and the grant of
the Award is expressly contingent upon the Employee’s agreement with the
Corporation contained in Sections 5 and 6; (iv) the scope and duration of the
restrictions in Section 5 are fair and reasonable; (v) if any provisions of
Sections 5(a), (b), (c), (d) or (e), or any part thereof, are held to be
unenforceable, the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the





--------------------------------------------------------------------------------





maximum extent permitted by applicable law and, in its revised or modified form,
such provision shall then be enforceable, and if the provision is not capable of
being modified or revised so that it is enforceable, it shall be excised from
these Terms and Conditions without affecting the enforceability of the remaining
provisions; and (vi) the time period of the Employee’s obligations under
Sections 5(a), (b) and (c) shall be extended by a period equal to the length of
any breach of those obligations by the Employee, in addition to any and all
other remedies provided by these Terms and Conditions or otherwise available to
the Corporation at law or in equity. The Employee further understands and
acknowledges that nothing contained in the Agreement limits the Employee’s
ability (1) to report possible violations of law or regulation to, or file a
charge or complaint with, the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”); (2) to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Corporation; or (3) under
applicable United States Federal law to (i) disclose in confidence trade secrets
to Federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law or
(ii) disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure.


(g)Definitions. For purposes of Section 5 of these Terms and Conditions, the
following definitions shall apply:


(1)“Competitive Business” means any business, person or entity that is engaged,
or planning or contemplating to engage within a period of twelve (12) months, in
any business activity that is competitive with the business and business
activities engaged in by the Covered Unit(s).


(2)“Confidential Information” means confidential, proprietary or trade secret
information, whether or not marked or otherwise designated as confidential,
whether in document, electronic or other form, and includes, but is not limited
to, information that is not publicly known regarding finances, business and
marketing plans, proposals, projections, forecasts, existing and prospective
customers, vendor identities, employees and compensation, drawings, manuals,
inventions, patent applications, process and fabrication information, research
plans and results, computer programs, databases, software flow charts,
specifications, technical data, scientific and technical information, test
results and market studies.


(3)“Corporation” means, and shall be deemed to include, the Corporation and any
Subsidiary.


(4)“Covered Unit(s)” means: (i) during the period of the Employee’s employment
with the Corporation, each business unit of the Corporation; and (ii) following
the Employment Termination Date, each business unit of the Corporation in or for
which the Employee was employed or to which the Employee provided services or
about which the Employee obtained or had access to Confidential Information, in
each case of this clause (ii) at any time within the twenty-four (24)-month
period prior to the Employment Termination Date. The Employee acknowledges and
agrees that if the Employee is or was employed at a segment level, the Employee
is providing or has provided services to and for, and has obtained and has or
had access to Confidential Information about, each business unit of such
segment; and if the Employee is or was employed at the corporate/





--------------------------------------------------------------------------------





headquarters level, the Employee is providing or has provided services to and
for, and has obtained and has or had access to Confidential Information about,
each business unit of the Corporation.


(5)“Customer” means, with respect to the Corporation or the Covered Unit(s), as
the case may be, any business, person or entity who purchased any products,
goods, systems or services from the Corporation or such Covered Unit(s) at any
time during the preceding twenty-four (24) months (or, if after the Employment
Termination Date, the last twenty-four (24) months of the Employee’s employment
with the Corporation) and either with whom the Employee dealt in the course of
performing the Employee’s job duties for the Corporation or about whom the
Employee has or had Confidential Information.


(6)“Employment Termination Date” means the date of termination of the Employee’s
employment with the Corporation, voluntarily or involuntarily, for any reason,
with or without cause.


(7)“Individual Employed by the Corporation” means any employee of the
Corporation with whom the Employee dealt in the course of performing the
Employee’s job duties at any time during the preceding twelve (12) months (or,
if after the Employment Termination Date, the last twelve (12) months of the
Employee’s employment with the Corporation).


(8)“Potential Customer” means, with respect to the Corporation or the Covered
Unit(s), as the case may be, any business, person or entity targeted during the
preceding twelve (12) months (or, if after the Employment Termination Date, the
last twelve (12) months of the Employee’s employment with the Corporation) as a
customer to purchase any products, goods, systems or services from the
Corporation or such Covered Unit(s) and (i) with whom the Employee had direct or
indirect contact, (ii) for whom the Employee participated in the development or
execution of the plan to sell products, goods, systems or services of the
Corporation or such Covered Unit(s), or (iii) about whom the Employee otherwise
has or had Confidential Information.


(9)“Protective Covenant Period” means the period of the Employee’s employment
with the Corporation and the twelve (12) month period following the Employment
Termination Date.


(10)“Solicit” and “Soliciting” mean any direct or indirect communication of any
kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 5(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Corporation generally or any specific
employees of the Corporation.


6.    Remedies for Breach of Section 5.


(a)    Forfeiture and Clawback. The Employee agrees, by acceptance of the Award,
that if the Employee breaches any provision of Sections 5(a), (b), (c), (d) or
(e), in addition to any and all other remedies available to the Corporation,
(i) the Award and all Restricted Units subject to the Award and any rights with
respect to the Award and such Restricted Units shall upon written notice (which
may be in electronic form) immediately be forfeited and terminate and be
cancelled; and (ii) the Corporation shall have the right upon written notice
(which may be in electronic form) to reclaim and receive from the Employee all
Shares and cash, as applicable, issued or paid to the Employee in respect of the
Restricted Units pursuant to Sections 1(b) and 1(c) above, or to the extent the
Employee has transferred such Shares, the Fair Market Value thereof





--------------------------------------------------------------------------------





(as of the date such Shares were transferred by the Employee) in cash and any
such return of Shares or payment of cash by the Employee which requires action
on the part of the Employee shall be made within five (5) business days
following receipt of written demand therefore.


(b)    Additional Relief. The Employee agrees, by acceptance of the Award, that:
(i) the remedy provided for in Section 6(a) shall not be the exclusive remedy
available to the Corporation for a breach of the provisions of Sections 5(a),
(b), (c), (d) or (e) and shall not limit the Corporation from seeking damages or
injunctive relief; and (ii) the Corporation’s remedies at law may be inadequate
to protect the Corporation against any actual or threatened breach of the
provisions of Sections 5(a), (b), (c), (d) or (e), and therefore, without
prejudice to any other rights and remedies otherwise available to the
Corporation at law or in equity (including, but not limited to, the rights under
Section 6(a)), in addition to and cumulative with such rights, the Corporation
shall be entitled to the granting of injunctive relief in its favor and to
specific performance without proof of actual damages and without the requirement
of posting of any bond or similar security.


(c)    Forum. The Employee agrees, by acceptance of the Award, that any judicial
action brought with respect to the provisions of Sections 5 or 6 of these Terms
and Conditions may be filed in the United States District Court for the Middle
District of Florida or in the Circuit Court of Brevard County, Florida and
hereby consents to the jurisdiction of such courts and waives any objection
he/she may now or hereafter have to such venue.


(d)    Change in Control. If a Change in Control shall occur, the provisions of
Sections 5 and 6 shall immediately terminate and be of no further force and
effect.


7.    Securities Law Requirements. If the Award Notice specifies that the
Restricted Units are to be paid in Shares, the Corporation shall not be required
to issue Shares pursuant to the Award, to the extent required, unless and until
(a) such Shares have been duly listed upon each stock exchange on which the
Corporation’s Common Stock is then registered; and (b) a registration statement
under the Securities Act of 1933 with respect to such Shares is then effective.


8.    Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.


9.    Adjustments. Unusual or non-recurring losses or charges which are
separately identified and quantified in the Corporation’s audited financial
statements and notes thereto including, but not limited to, extraordinary items,
changes in tax laws, changes in generally accepted accounting principles, impact
of discontinued operations, restructuring charges, or restatement of prior
period financial results, shall be excluded from the calculation of performance
results for purposes of the Plan and determining whether the Performance
Condition has been satisfied. However, the Board Committee can choose to include
any or all such unusual or non-recurring items as long as inclusion of each such
item causes the Award to be reduced.


10.    Impact of Restatement of Financial Statements upon Awards. If any of the
Corporation’s financial statements are restated, as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Corporation recover all or a portion of any Award
or payment made to the Employee with respect to any fiscal year of the
Corporation the financial results of





--------------------------------------------------------------------------------





which are negatively affected by such restatement. The amount to be recovered
shall be the amount by which the affected Award or payment exceeded the amount
that would have been payable had the financial statements been initially filed
as restated, or any greater or lesser amount (including, but not limited to, the
entire Award) that the Board Committee shall determine. The Board Committee
shall determine whether the Corporation shall effect any such recovery: (a) by
seeking repayment from the Employee; (b) by reducing the amount that would
otherwise be payable to the Employee under any compensatory plan, program or
arrangement maintained by the Corporation, a Subsidiary or any of its
Affiliates; (c) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Corporation’s otherwise applicable compensation practices; or (d) by any
combination of the foregoing or otherwise (subject, in each of
subclause (b), (c) and (d), to applicable law, including without limitation,
Section 409A of the Code, and the terms and conditions of the applicable plan,
program or arrangement). This Section 10 shall be a non‑exclusive remedy and
nothing in this Section 10 shall preclude the Corporation from pursuing any
other applicable remedies available to it, whether in addition to, or in lieu of
this Section 10.


11.    Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.


12.    Compliance with Section 409A of the Code. The Agreement and the Plan are
intended to be exempt from the provisions of Section 409A of the Code to the
maximum extent permitted by applicable law. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Employee). Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with the Agreement is guaranteed, and the Employee
solely shall be responsible for any taxes, penalties or interest imposed on the
Employee in connection with the Agreement. Reference to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.


13.    Data Privacy; Electronic Delivery. By acceptance of the Award, the
Employee acknowledges and agrees that: (a) data, including the Employee’s
personal data, necessary to administer the Agreement may be exchanged among the
Corporation and its Subsidiaries and affiliates as necessary, and with any
vendor engaged by the Corporation to assist in the administration of equity
awards; and (b) unless and until revoked in writing by the Employee, information
and materials in connection with this Agreement or any awards under the Plan,
including, but not limited to, any prospectuses and plan document, may be
provided by means of electronic delivery (including by e-mail, by web site
access and/or by facsimile).


14.    Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 12 of the Agreement, may not
be amended without the written consent of both the Corporation and the Employee.
The Agreement shall not in any way interfere with or limit the right of the
Corporation or any Subsidiary to terminate the Employee’s employment or





--------------------------------------------------------------------------------





service with the Corporation or any Subsidiary at any time, and no contract or
right of employment shall be implied by these Terms and Conditions and the
Agreement of which they form a part. For purposes of these Terms and Conditions
and the Agreement, (i) employment by the Corporation or any Subsidiary or a
successor to the Corporation shall be considered employment by the Corporation
and (ii) references to “termination of employment,” “cessation of employment,”
“ceases to be employed,” “ceases to be an Employee” or similar phrases shall
mean the last day actually worked (as determined by the Corporation), and shall
not include any notice period or any period of severance or separation pay or
pay continuation (whether required by law or custom or otherwise provided)
following the last day actually worked. If the Award is assumed or a new award
is substituted therefor in any corporate reorganization (including, but not
limited to, any transaction of the type referred to in Section 424(a) of the
Code), employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.





